Citation Nr: 0638629	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-05-761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence had been presented to 
reopen a claim for nonservice-connected disability pension 
benefits.
  


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to May 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a denial of nonservice-connected pension 
benefits.  An October 1994 letter was issued from the RO in 
Phoenix, Arizona denying the veterans claim.  Subsequently, 
the file was transferred to the RO in Reno, Nevada because 
the veteran relocated.  The Reno RO also denied the veteran's 
claim in June 2003.  The veteran filed a notice of 
disagreement in March 2004.  The file was then transferred to 
the RO in St. Louis, Missouri and that RO considered new 
medical records made know to VA by the veteran before issuing 
a January 2005 statement of the case.  

In the statement of the case, the RO addressed the claim, and 
denied it on the merits.  The RO did not specifically address 
what evidence it considered new and material sufficient to 
reopen the claim.  Therefore, the Board must first determine 
whether new and material evidence has been submitted before 
addressing the merits of the claim.  See Barnett v. Brown, 83 
F. 3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); see also, Butler v. Brown, 
9 Vet. App. 171 (1996).  

The appeal was certified in March 2005.  In May 2005 and in 
June 2006 the veteran submitted additional evidence directly 
to the Board without submitting a waiver of initial RO 
review.  

In August 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.   The transcript 
of the hearing is associated with the claims file and has 
been reviewed. 


FINDINGS OF FACT

1.	The veteran's claim for nonservice-connected pension 
benefits was initially denied in October 1994.  The veteran 
did not appeal this decision. 

2.	The RO also denied the veteran's claim for nonservice-
connected pension benefits in June 2003.  

3.	Additional evidence was submitted in support of veteran's 
claim in June 2004, May 2005 and June 2006 without a waiver 
of initial RO review. 

4.	The veteran did not serve on active duty during a period 
of war. 


CONCLUSION OF LAW

Material evidence was not presented to reopen the veteran's 
claim for nonservice-connected pension benefits because it 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R.  
§ 3.156, (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002);  
38 C.F.R. § 3.159 (2006).  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The ROs sent correspondence in October 1994, and June 2003 
denying the veteran's claim and attached VA Form 4107.  At 
the time of the initial RO adjudication of the claims, the 
notice requirements described above were not yet in effect.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  In fact, the veteran did submit 
various authorizations for release of information as well as 
statements in support of his claim informing VA of evidence 
that may support his claim.  VA did request records from 
various medical facilities based on these submission from the 
veteran.  Also, at the August 2005 hearing, the Board 
methodically attempted to elicit evidence from the veteran 
regarding his disability.  VA effectively complied with all 
of the required elements under VA's duty to notify claimants 
prior to the last adjudication (a January 2005 statement of 
the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of these claims.

New and Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran applied for 
pension benefits in 1994.  This claim was denied by the 
Phoenix RO in October 1994.  The veteran did not respond to 
this letter, and the decision became final.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

The file was subsequently transferred to the Reno RO in 
October 1994 because a service connection claim was still 
pending.  The Reno RO sent an additional letter to the 
veteran denying the original pension claim in June 2003.  The 
veteran did file a notice of disagreement and submitted 
additional evidence in response to the Reno RO letter, 
resulting in this appeal.  Therefore, the Board will address 
the new evidence submitted since the 2003 letter.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In this case, the evidence submitted were medical records 
from 1995 until 2003.  This evidence is new evidence that was 
not previously submitted to the RO, however, it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  The new evidence does not address 
the period the veteran was in active duty.  This evidence 
does not bear on the issue that the veteran did not serve in 
a period of war, as required to receive nonservice-connected 
pension benefits.  

The veteran contends that he is entitled to nonservice-
connected disability pension.  The veteran served on active 
duty from January 1977 to May 1978.  There is no other period 
of service shown in the new evidence and the veteran did not 
dispute these dates in his own testimony.  In fact, the 
veteran conceded in his testimony that he did not serve 
during a period of war.  As such, the new evidence submitted 
by the veteran does not have to be considered in order to 
fairly decide the merits of the claim.  Therefore, a remand 
on the basis of the referenced records is not required.  See 
38 C.F.R. § 3.156.  

Additional Evidence

The veteran also submitted evidence to the Board in May 2005.  
The appeal was certified in March 2005, therefore the 
evidence was submitted within the 90 day time frame allowed 
in 38 C.F.R. § 20.1304.  Essentially, the new evidence 
contains the results from recent MRIs of the veteran's back 
and ear.  

The veteran also submitted evidence in June 2006 directly to 
the Board.  This evidence is outside the 90 days as set forth 
in 38 C.F.R. § 20.1304.  This new evidence contains a follow-
up exam after surgery on the veteran's ear.  

Pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived in writing by the 
appellant. 38 C.F.R.  
§ 20.1304.  The veteran did not submit a waiver of initial RO 
review with the additional evidence.  A remand is not 
appropriate in this case, however, because the evidence is 
not pertinent.  The evidence does not relate to or have a 
bearing on the issue, the period that the veteran served in 
active duty.  Id.  

In conclusion, in Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the U.S. Court of Appeals for Veterans Claims held 
that where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law. In this 
case, the veteran lacks legal entitlement to nonservice-
connected disability pension due to nonqualifying service.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for nonservice-connected pension benefits 
remains denied.  



____________________________________________
John E Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


